                                UNITED STATES DISTRICT COURT

                                MIDDLE DISTRICT OF LOUISIANA

BRANDON S. LAVERGNE (#424227)                                                  CIVIL ACTION NO.

VERSUS                                                                         19-709-SDD-EWD

DOUGLAS McDONALD, ET AL.
                                                    ORDER

           This matter comes before the Court on Plaintiff’s Complaint. 1 The filing fee was not paid

with the filing of the complaint.

           The pro se Plaintiff, Brandon S. LaVergne (“Plaintiff”) an inmate incarcerated at the

Louisiana State Penitentiary (“LSP”), Angola, Louisiana, filed this action pursuant to 42 U.S.C. §

1983 against Douglas McDonald, Michael Vaughn, Darrell Vannoy, and Joseph LaMartinaire

(“Defendants”) alleging that Defendants have violated his constitutional rights.

           The statute applicable to the granting by federal courts of in forma pauperis status to

inmates in civil proceedings makes clear that Plaintiff is not entitled to proceed as a pauper in this

case. 28 U.S.C. § 1915(g) provides:

                  In no event shall a prisoner bring a civil action or appeal a judgment
                  in a civil action or proceeding under this section if the prisoner has,
                  on 3 or more prior occasions, while incarcerated or detained in any
                  facility, brought an action or appeal in a court of the United States
                  that was dismissed on the grounds that it is frivolous, malicious, or
                  fails to state a claim upon which relief may be granted, unless the
                  prisoner is under imminent danger of serious physical injury.

Plaintiff has, on three or more prior occasions while incarcerated, brought actions or appeals in a

federal district court that have been dismissed as frivolous, malicious, or for failure to state a

claim. 2


1
 R. Doc. 1.
2
 Cases dismissed as frivolous or failure to state a claim include but are not limited to Brandon Scott Lavergne v.
Advancial Federal Credit Union, CV 13-2119-RTH-CMH (W.D. La.); Brandon Scott Lavergne v. Laincy
Vasseur Martinez, CV 13-2121-RTH-CMH (W.D. La.); and Brandon Scott Lavergne v. Claire Gianfala
Higgingbottom, CV 13-2122-RTH-CMH (W.D. La.).
         An inmate who has had three prior “strikes” may still qualify to file a new civil action in

forma pauperis upon a showing of imminent danger. However, this exception does not provide a

basis to avoid application of the three-strikes rule based on allegations of past harm. 3 An inmate

who claims the benefit of this exception must also show that the danger faced rises to the level of

exposure to a “serious physical injury.” 4 The possibility of serious injury at some indefinite point

in the future does not constitute the type of emergency envisioned in the exception for imminent

danger. 5 The imminent danger claimed by the inmate, moreover, must be real, and not merely

speculative or hypothetical. 6

         Plaintiff has not alleged that he is in imminent danger of serious physical injury, and the

allegations of the Complaint do not lead this Court to believe that Plaintiff is in imminent danger

of serious physical injury. 7 Rather, Plaintiff’s allegations consist of past harms, including multiple

alleged acts of retaliation, disputes regarding disciplinary reports, use excessive force, and

infringement of Plaintiff’s right to freedom of speech and freedom of religion. Though Plaintiff’s

complaints regarding alleged infringement of his religious liberty and complaints regarding the

alleged “excessive sentence” imposed upon him are ongoing; Plaintiff is not in imminent danger

of serious physical injury as a result of not being allowed to attend religious services or as a result

of his current confinement. 8 Accordingly,




3
  Banos v. O’Guin, 144 F.3d 883, 884–885 (5th Cir. 1998).
4
  28 U.S.C. § 1915(g).
5
  See Heimerman v. Litscher, 337 F.3d 781, 782 (7th Cir. 2003) (holding that “the exception refers to a ‘genuine
emergency’ where ‘time is pressing.’”).
6
  Davis v. Stephens, No. 14–10808, 2015 WL 110445 (5th Cir. Jan. 8, 2015) (allegation that plaintiff might be seriously
injured at an indefinite point in the future because he has been required to wear shoes that are the wrong size and are
damaged is insufficient to establish that he was in imminent danger of serious physical injury at the relevant times).
7
  Plaintiff also indicated on the complaint that he did not wish to proceed as a pauper and would be paying the fee “up
front.” (R. Doc. 1, pp. 4-5).
8
  R. Doc. 1, pp. 18-19; 20-21.
                                                          2
       IT IS ORDERED that the plaintiff is granted twenty-one (21) days from the date of this

Order within which to pay $400.00, the full amount of the Court’s filing fee. The filing fee must

be paid in full in a single payment. No partial payments will be accepted.

Failure to pay the Court’s filing fee within 21 days shall result in the dismissal of the

plaintiff’s action without further notice from the Court.

       Signed in Baton Rouge, Louisiana, on October 18, 2019.



                                             S
                                             ERIN WILDER-DOOMES
                                             UNITED STATES MAGISTRATE JUDGE




                                                3
